Title: To Thomas Jefferson from George Muter, 25 July [1780]
From: Muter, George
To: Jefferson, Thomas



Sir
War Office Richmond 25th July. [1780]

Permit me to lay before your Excellency, the great Necessity there is of appointing proper Officers, to have the immediate care of the Arms and Ammunition belonging to the State. Great inconveniencies, as well as heavy losses, have Arisen in consequence of the Want of such people. The Arms have been ruined in many places and the powder wasted; great quantitys of powder have been Obliged to be sent to the Powder Mill to be worked over, at a very considerable expence, a considerable quantity requires to be worked over now, and there is the whole of the powder at one Magazine, now in want of sifting, (besides a considerable quantity at each of the others in the same situation), before it can be fit for action. The State of the powder is really allarming, and the Consequences might be fatal to the State. All this I apprehend may be in some degree if not quite remeded, by appointing proper Officers, at Adequate Sallaries, to have the charge of the Arms and Powder, who could be compelled to do their duty in the care of them.

I beg leave to mention to your Excellency, the Officers and others it seems to be necessary to appoint—
A Commissary of Stores, to have the General Charge of all the Arms and Ammunition in the State: under him, Conductors, or Magazine keepers at the different posts and Magazines: A principal Armourer at this place (Mr. Anderson would execute this Office as well as any man) and one or more Armourers at every place where arms are Stored to keep them in constant good order: and one or more Assistants to Visit the different Posts and Magazines to see that every thing is kept in proper Order. Indeed the Commissary in my opinion should occasionally Visit them himself. This Arangement would at first site appear very expensive; but I am convinced when every circumstance is duly considered, it will be found more likely to produce a Considerable saving: besides, if every person does his duty, an immense Advantage would arise from the Arms and Ammunition being constantly in good order and fit for action. Permit me [to] add that I do not know of one Magazine in the State at present, fit in any degree for the purpose. There is another circumstance I wou’d wish to mention to your Excellency. From experience, I am convinced there is the most urgent Necessity for an Officer of proper Marks visiting the different Posts, to inspect into the State of the Amunition, the Arms in the hands of the Soldiers, their dicipline cloathing &c. and to examine on the Spot into the accounts of the Expenditure, of every Article of Military Stores &c, that is sent to the post. For want of such a regulation, great Inconveniences have arisen, and among them a dangerous relaxation of dicipline.
I have the honor to be, your Excellys, mo: hble Servt.
I do not know but the Establishing a Continental Laboratory in this Neighbourhood, may induce an Opinion, that one for the State may probably not be necessary. If it cou’d be depended on that the Troops of the State and its Malitia cou’d always be fully Supplyed with every Article of Military Stores from the Continental Laboratory; one for the State might be need less; but it is to be feared, that would hardly be the case, and that Laboratory wou’d certainly be liable to be removed at the pleasure of Congress. If I may venture to give an Opinion in this case, I should think that the fixing a Continental Laboratory, makes very little difference, as to the Necessity of Establishing a Laboratory for the State in this Neighbourhood.
